Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michelle Walker appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing her civil action under 28 U.S.C. § 1915(e)(2)(B) (2006) for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Walker v. Fouche, No. 3:10-cv-00179-JFA, 2010 WL 1463456 (D.S.C. Apr. 12, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.